DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 27, 2021.  Claims 1-3, 5-23, 25, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 103” section on pages 8-13 of the Applicant’s Response filed on September 27, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The prior art of record does not teach the newly added limitations.  However, the examiner notes that the amendments raise new issues with regards to new matter.  Although the examiner received clarification from the attorney of record with regards to the newly added limitations during the interviewed held on February 16, 2022, the explanation was not consistent with the claim language.  The claims have been interpreted as they are presented and in light of the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “penetrating an inside layer of a first wall of the artery from the subintimal space into the lumen of the artery and a second wall of the artery opposite the first wall from the lumen of the artery into tissue surrounding an outside layer of the second wall of the artery with a distal end of the stylet, wherein the distal end of the stylet is disposed within the tissue  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 14-19 of claim 1, lines 22-27 of claim 13, and lines 15-20 of claim 22 recite the limitation of “penetrating an inside layer of a first wall of the artery from the subintimal space into the lumen of the artery and a second wall of the artery opposite the first wall from the lumen of the artery into tissue surrounding an outside layer of the second wall of the artery with a distal end of the stylet, wherein the distal end of the stylet is disposed within the tissue surrounding an outside layer of the second wall of the artery”.  
However, there is not enough support for this limitation within the Specification of the Instant Application.  The support for the amendment is referenced as being in paragraphs [0052-0053] of the Specification, and the specific teaching that appears to be referenced is the sentence of paragraph [0053] that reads “In some procedures, the distal end of the stylet 58 may penetrate the wall of the occluded artery 105 opposite the access catheter 42 such that the distal end of the stylet 58 may be disposed within tissue surrounding the occluded artery 105”.  This is not enough support for the limitation at issue within the claim.  The limitation recites the specific structures of “a first wall of the artery” and “a second wall of the artery opposite the first wall”, and further recites specific steps of penetrating “an inside layer of a first wall from the subintimal space into the lumen” and “a second wall of the artery opposite the first wall from the lumen... into tissue surrounding an outside layer of the second wall”.  The specification only discusses penetrating “the wall of the occluded artery opposite the access catheter”, but does not specifically recite a first wall and a second wall opposite the first wall, or penetrating the first wall specifically from the subintimal space to the lumen and then into the second wall from the lumen into a tissue surrounding an outside layer of the second wall.  The teaching described in paragraph [0053] may 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kugler et al. reference (US 2008/0228171) teaches a method for treating an occlusion in an artery with a stylet that penetrates a first vessel wall to enter the subintimal space wherein the stylet is helical and enters the subintimal space of a wall opposite the first wall (Figure 3A).  The Flaherty et al. reference (US 6726677) reference teaches a method for treating an occlusion in an artery where a stylet penetrates a first vessel wall from a lumen, enters tissue surrounding the vessel wall, penetrates a second vessel wall, and then enters a second lumen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/16/2022